PEARSON, TILLMAN, Judge.
The defendant appeals a final judgment entered upon a jury verdict for the plaintiffs. It is urged that the court erred in failing to rule as a matter of law that under the facts of this case defendant-supermarket was not liable to plaintiff-customer who slipped and fell while shopping.
Viewed in the light most favorable to the plaintiffs, the evidence showed that the plaintiff-wife slipped and fell in the defendant’s store on a foreign substance upon the floor. The foreign substance could have been taken by the jury to have been a fruit pit to which a portion of the fruit was attached. There was, however, no evidence that a store employee was responsible for the foreign substance being on the floor, nor was there evidence that the defendant had knowledge, actual or constructive, of the existence of the substance on the floor. See Food Fair Stores of Fla., Inc. v. Patty, Fla.1959, 109 So.2d 5.
The judgment must be reversed upon authority of Commercial Credit Corp. v. Varn, Fla.App.1959, 108 So.2d 638; and the rule stated in Food Fair Stores, Inc. v. Trusell, Fla.1961, 131 So.2d 730, 733.
We hold, therefore, that the court should have granted defendant’s motion for directed verdict at the close of all the evidence.
Reversed.